Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means of" and “comprises”, should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because its word count is less than 50.  Correction is required.  See MPEP § 608.01(b).
Drawings
.    The drawings are objected to because drawings (Figs 4, 5 & 6) are hard to read and Figs 7-11, contain blank boxes/symbols. .Applicant must supply a suitable legend for each box/symbol. A proposed drawing correction or corrected and legible drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. 
The following are direct quotations of 37 CFR 1.84(n), (o), repeated below:(n)     Symbols. Graphical drawing symbols may be used for conventional elements   
when appropriate. The elements for which such symbols and   labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
(o)      Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Claim Objection
Claim 1 is objected to as recites “perform all levels compression and decompression”. As recited it connotes subjectivity as all is a relative a term. Examiner for the purposes examination  assumes that module performs all levels of compression and decompression specified in Kyber..
Claim 1 further objected to as it recites” perform all arithmetic operations utilized in the plurality of cryptographic Kyber algorithm”. As recited it connotes subjectivity as “all” is a relative e term. Examiner for the purposes of examination assumes that following arithmetic operations are performed:
         Cooley-Tukey butterfly operation, a Gentleman-Sande butterfly operation, a point-wise multiplication operation, a modular addition computation, and a modular subtraction computation
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1  and intervening claim(s) 2-10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With claim 1 limitation “the internal controller operably coupled to a singular module operably configured to” invoking 112, 6th paragraph, the claim recite a single means claim.  M.P.E.P 2164.08(a) states a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specificatio
Allowable Subject Matter
	Claims 1-10 will be placed in allowable conditions if the Applicant rewrites the claim 1, without changing the scope,  to overcome both claim objections as well as 112b rejection,  specified in this office action.
	Relevant prior arts considered and made of records are as follows:;
	1. Banerjee (Sapphire: A Configurable Crypto-Processor for
Post-Quantum Lattice-based Protocols- as mentioned in IDS dated 03/09/2022) describes Public key cryptography protocols, such as RSA and elliptic curve cryptography, will be rendered insecure by Shor's algorithm when large-scale quantum computers a.re built. Cryptographers are working on quantum-resistant algorithms, and lattice-based cryptography has emerged as a prime candidate. However, high computational complexity of these algorithms makes it challenging to implement lattice-based protocols on low-power embedded devices. To address this challenge, we present Sapphire - a lattice cryptography processor with configurable parameters. Efficient sampling, with a SHA-3-based PRNG, provides two orders of magnitude energy savings; a single-port RAM-based number theoretic transform memory architecture is .proposed, which provides 124k-ga.te area. savings; while a low-power modular arithmetic unit accelerates polynomial computations. Our test chip was fabricated in TSMC 40nm low-power CMOS process, with the Sapphire cryptographic core occupying 0.28 mm2 area consisting of 106k logic gates and 40.25 KB
SRAM. Sapphire can be programmed with custom instructions for polynomial arithmetic and sampling, and it is coupled with a low-power RISC-V micro-processor to demonstrate NIST Round 2 lattice-based CCA-secure key encapsulation and signature protocols Frodo, NewHope, qTESLA, CRYSTALS-Kyber and CRYSTALS-Dilithium, achieving up to an order of magnitude improvement in performance and energyefficiency compared to state-of-the-art hardware implementations. All key building blocks of Sapphire are constant-time and secure against timing and simple power analysis side-channel attacks. We also discuss how masking-based DPA countermeasures can be implemented on the Sapphire core without any changes
to the hardware.
2. Benarjee (US20200265167 as mentioned in IDS 3/09/2022.) discloses Described is a lattice cryptography processor with configurable parameters. The lattice cryptography processor includes a sampling circuit configured to operate in accordance with a Secure Hash Algorithm 3 (SHA-3)-based pseudo-random number generator (PRNG), a single-port random access memory (RAM)-based number theoretic transform (NTT) memory architecture and a modular arithmetic unit. The described lattice cryptography processor is configured to be programmed with custom instructions for polynomial arithmetic and sampling. The configurable lattice cryptography processor may operate with lattice-based CCA-secure key encapsulation and a variety of different lattice-based protocols including, but not limited to: Frodo, NewHope, qTESLA, CRYSTALS-Kyber and CRYSTALS-Dilithium, achieving up to an order of magnitude improvement in performance and energy-efficiency compared to state-of-the-art hardware implementations.
3.  Mathew (US201903198004)  discloses a mechanism is described for facilitating unified accelerator for classical and post-quantum digital signature schemes in computing environments, according to one embodiment. A method of embodiments, as described herein, includes unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device. The method may further include facilitating unification of a first finite state machine associated with the classical cryptography and a second finite state machine associated with the post-quantum cryptography though one or more of a single the hash engine, a set of register file banks, and a modular exponentiation engine.
4, Holtzman (US20060242429 a mentioned in IDA 03/09/2022) discloses the throughput of the memory system is improved where data in a data stream is cryptographically processed by a circuit without involving intimately any controller. The data stream is preferably controlled so that it has a selected data source among a plurality of sources and a selected destination among a plurality of destinations, all without involving the controller. The cryptographic circuit may preferably be configured to enable the processing of multiple pages, selection of one or more cryptographic algorithms among a plurality of algorithms to encryption and/or decryption without involving a controller, and to process data cryptographically in multiple successive stages without involvement of the controller. For a memory system cryptographically processing data from multiple data streams in an interleaved manner, when a session is interrupted, security configuration information may be lost so that it may become impossible to continue the process when the session is resumed. To retain the security configuration information, the controller preferably causes the security configuration information for the session to be stored before the interruption so that it is retrievable after the interruption.
5.Gray (US20220006835) teaches a method and a system for integrating post quantum cryptographic algorithms into TLS. The method includes transmitting a client hello message to a server including a request for post quantum cryptographic (PQC) mode of operation and a PQC public client key, receiving a server hello message from the server in response to the client hello message including a PQC server key exchange generated from the PQC public client key. The method includes determining the server hello message includes an authorization to operate the PQC mode of operation. The method also includes transmitting a second client hello message to the server including a PQC encrypted client key share. The PQC encrypted client key share is encrypted using a client encryption key. The method includes receiving a second server hello message that includes a PQC encrypted server key share and decrypting the PQC encrypted server key share using a server encryption key.
6. Arbajian (US11449799) teaches systems, apparatuses, methods, and computer program products are disclosed for post-quantum cryptography (PQC). An example method includes receiving data. The example method further includes receiving a set of data attributes about the data. The set of data attributes comprises one or more sets of data environment data attributes that are each representative of a set of data environments associated with the data. The example method further includes receiving one or more sets of data environment threat data structures associated with one or more data environments in the one or more sets of data environments associated with the data. The example method further includes selecting one or more cryptographic techniques for encrypting the data for at least the one or more data environments based on the set of data attributes, the one or more sets of data environment threat data structures, and a cryptograph optimization machine learning model.
	7. Wang (CN110519058- translation and original attached)  teaches certain examples described herein relate to a coprocessor that allows a processing unit to efficiently perform cryptographic operations. The coprocessor has an arithmetic unit, the arithmetic unit is configured to use the bit sequence loaded from the memory to perform discrete binary arithmetic. The co-processor may be configured for fast low power calculation of some functions, the function comprises a lower building block for cryptographic operation. These functions may include Boolean logic and integer arithmetic. The co-processor has a set of control registers capable of being written by the processing unit to control the co-processor. The addresses of one or more sources and destinations can be calculated by the co-processor to implement flexible operations. The co-processor is capable of allowing fast calculation of many advanced cryptographic operations, including those operations of "post quantum" safety
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497